Exhibit 10.7

 

CHARLES RIVER LABORATORIES INTERNATIONAL, INC.

2000 INCENTIVE PLAN

as amended May 9, 2005

 

1.                                      ADMINISTRATION

 

Subject to the express provisions of the Plan, the Administrator has the
authority to interpret the Plan; determine eligibility for and grant Awards;
determine, modify or waive the terms and conditions of any Award; prescribe
forms, rules and procedures (which it may modify or waive); and otherwise do all
things necessary to implement the Plan. Once an Award has been communicated in
writing to a Participant, the Administrator may not, without the Participant’s
consent, alter the terms of the Award so as to affect adversely the
Participant’s rights under the Award, unless the Administrator has expressly
reserved the right to do so. In the case of any Award intended to be eligible
for the performance-based compensation exception under Section 162(m), the
Administrator shall exercise its discretion consistent with qualifying the Award
for such exception.

 

2.                                      LIMITS ON AWARDS UNDER THE PLAN

 

a.                                       NUMBER OF SHARES. A maximum of
9,889,000, shares of Stock may be delivered in satisfaction of Awards under the
Plan. For purposes of the preceding sentence, shares that have been forfeited or
cancelled in accordance with the terms of the applicable Award and shares held
back in satisfaction of the exercise price or tax withholding requirements from
shares that would otherwise have been delivered pursuant to an Award shall not
be considered to have been delivered under the Plan. Also, the number of shares
of Stock delivered under an Award shall be determined net of any previously
acquired Shares tendered by the Participant in payment of the exercise price or
of withholding taxes.

 

b.                                      TYPE OF SHARES. Stock delivered by the
Company under the Plan may be authorized but unissued Stock or previously issued
Stock acquired by the Company and held in treasury. No fractional shares of
Stock will be delivered under the Plan.

 

c.                                       CERTAIN SHARE LIMITS. The maximum
number of shares of Stock for which Stock Options may be granted to any person
from and after adoption of the Plan and prior to June 5, 2010, the maximum
number of shares of Stock subject to SARs granted to any person during such
period and the aggregate maximum number of shares of Stock subject to other
Awards that may be delivered (or the value of which may be paid) to any person
during such period shall each be 2,000,000. For purposes of the preceding
sentence, the repricing of a Stock Option or SAR shall be treated as a new grant
to the extent required under Section 162(m). Subject to these limitations, each
person eligible to participate in the Plan shall be eligible to receive Awards
covering up to the

 

--------------------------------------------------------------------------------


 

full number of shares of Stock then available for Awards under the Plan. No
Awards may be granted under the Plan after June 5, 2010, but previously granted
Awards may extend beyond that date.

 

d.                                      OTHER AWARD LIMITS. No more than
$2,000,000 may be paid to any individual with respect to any Cash Performance
Award (other than an Award expressed in terms of shares of Stock or units
representing Stock, which shall instead be subject to the limit set forth in
Section 2.c. above). In applying the dollar limitation of the preceding
sentence: (A) multiple Cash Performance Awards to the same individual that are
determined by reference to performance periods of one year or less ending with
or within the same fiscal year of the Company shall be subject in the aggregate
to one limit of such amount, and (B) multiple Cash Performance Awards to the
same individual that are determined by reference to one or more multi-year
performance periods ending in the same fiscal year of the Company shall be
subject in the aggregate to a separate limit of such amount.

 

3.                                      ELIGIBILITY AND PARTICIPATION

 

The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.

 

4.                                      RULES APPLICABLE TO AWARDS

 

a.                                       ALL AWARDS

 

(1)                                  TERMS OF AWARDS. All Awards of Stock
Options and SARs granted hereunder shall have a term of not to exceed ten years
from the date of grant. The Administrator shall determine all other terms of all
Awards subject to the limitations provided herein.

 

(2)                                  PERFORMANCE CRITERIA. Where rights under an
Award depend in whole or in part on satisfaction of Performance Criteria,
actions by the Company that have an effect, however material, on such
Performance Criteria or on the likelihood that they will be satisfied will not
be deemed an amendment or alteration of the Award.

 

(3)                                  ALTERNATIVE SETTLEMENT. The Company may at
any time extinguish rights under an Award in exchange for payment in cash, Stock
(subject to the limitations of Section 2) or other property on such terms as the
Administrator determines, provided the holder of the Award consents to such
exchange.

 

(4)                                  TRANSFERABILITY OF AWARDS. Except as the
Administrator

 

2

--------------------------------------------------------------------------------


 

otherwise expressly provides, Awards may not be transferred other than by will
or by the laws of descent and distribution and during a Participant’s lifetime
an Award requiring exercise may be exercised only by the Participant (or in the
event of the Participant’s incapacity, the person or persons legally appointed
to act on the Participant’s behalf).

 

(5)                                  VESTING, ETC. Without limiting the
generality of Section 1, the Administrator may determine the time or times at
which an Award will vest (i.e., become free of forfeiture restrictions) or
become exercisable and the terms on which an Award requiring exercise will
remain exercisable. Unless the Administrator expressly provides otherwise:

 

(A)                              immediately upon the cessation of a
Participant’s employment or other service relationship with the Company and its
Affiliates, all Awards (other than Stock Options and SARs) held by the
Participant (or by a permitted transferee under Section 4.a.(4)) immediately
prior to such cessation of employment or other service relationship will be
forfeited if not then vested and, where exercisability is relevant, will cease
to be exercisable;

 

(B)                                except as provided in (C) and (D) below, all
Stock Options and SARs held by a Participant (or by a permitted transferee under
Section 4.a.(4)) immediately prior to the cessation of the Participant’s
employment or other service relationship for reasons other than death, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of three months or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 4.a.(5),
and shall thereupon terminate;

 

(C)                                all Stock Options and SARs held by a
Participant (or by a permitted transferee under Section 4.a.(4)) immediately
prior to the Participant’s death, to the extent then exercisable, will remain
exercisable for the lesser of (i) the one-year period ending with the first
anniversary of the Participant’s death or (ii) the period ending on the latest
date on which such Stock Option or SAR could have been exercised without regard
to this Section 4.a.(5), and shall thereupon terminate; and

 

(D)                               all Stock Options and SARs held by a
Participant (or by a permitted transferee of the Participant under
Section 4.a.(4)) whose cessation of employment or other service relationship is
determined by the Administrator in its sole discretion to result from reasons
which cast such discredit on the Participant as to justify immediate termination
of the Award shall immediately terminate upon such cessation.

 

3

--------------------------------------------------------------------------------


 

Unless the Administrator expressly provides otherwise, a Participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant’s employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

 

(6)                                  TAXES. The Administrator will make such
provision for the withholding of taxes as it deems necessary. The Administrator
may, but need not, hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax
withholding requirements. In no event shall Stock be tendered or held back by
the Company in excess of the minimum amount required to be withheld for Federal,
state, and local taxes.

 

(7)                                  DIVIDEND EQUIVALENTS, ETC. The
Administrator may provide for the payment of amounts in lieu of cash dividends
or other cash distributions with respect to Stock subject to an Award if and in
such manner as it deems appropriate.

 

(8)                                  RIGHTS LIMITED. Nothing in the Plan shall
be construed as giving any person the right to continued employment or service
with the Company or its Affiliates, or any rights as a shareholder except as to
shares of Stock actually issued under the Plan. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of termination of employment or service for any reason, even if the
termination is in violation of an obligation of the Company or Affiliate to the
Participant.

 

(9)                                  SECTION 162(m). The Administrator in its
discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify. In the case of an Award intended to
be eligible for the performance-based compensation exception under
Section 162(m), the Plan and such Award shall be construed to the maximum extent
permitted by law in a manner consistent with qualifying the Award for such
exception. In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), except as otherwise
permitted by the regulations at Treas. Regs. Section 1.162-27: (i) the
Administrator shall pre-establish in writing one or more specific Performance
Criteria no later than 90 days after the commencement of the period of service
to which the performance relates (or at such earlier time as is required to
qualify the Award as performance-based under Section 162(m)); (ii) payment of
the Award shall be conditioned upon prior certification by the Administrator
that the Performance Criteria have been satisfied; and (iii) if the Performance
Criteria with respect to the Award are

 

4

--------------------------------------------------------------------------------


 

not satisfied, no other Award shall be provided in substitution of the
Performance Award. The provisions of this Section 6.a.(9) shall be construed in
a manner that is consistent with the regulations under Section 162(m).

 

(10)                            OPTION AND SAR REPRICING. Options and SARs
may not be repriced without the approval of a majority of shares voting on the
matter.

 

b.                                      AWARDS REQUIRING EXERCISE

 

(1)                                  TIME AND MANNER OF EXERCISE. Unless the
Administrator expressly provides otherwise, (a) an Award requiring exercise by
the holder will not be deemed to have been exercised until the Administrator
receives a written notice of exercise (in form acceptable to the Administrator)
signed by the appropriate person and accompanied by any payment required under
the Award; and (b) if the Award is exercised by any person other than the
Participant, the Administrator may require satisfactory evidence that the person
exercising the Award has the right to do so.

 

(2)                                  EXERCISE PRICE. The Administrator shall
determine the exercise price of each Stock Option; PROVIDED, that each Stock
Option must have an exercise price that is not less than the fair market value
of the Stock subject to the Stock Option, determined as of the date of grant. An
ISO granted to an Employee described in Section 422(b)(6) of the Code must have
an exercise price that is not less than 110% of such fair market value.

 

(3)                                  PAYMENT OF EXERCISE PRICE, IF ANY. Where
the exercise of an Award is to be accompanied by payment, the Administrator
may determine the required or permitted forms of payment, subject to the
following: (a) all payments will be by cash or check acceptable to the
Administrator, or, if so permitted by the Administrator (with the consent of the
optionee of an ISO if permitted after the grant), (i) through the delivery of
shares of Stock which have been outstanding for at least six months (unless the
Administrator approves a shorter period) and which have a fair market value
equal to the exercise price, (ii) by delivery of a promissory note of the person
exercising the Award to the Company, payable on such terms as are specified by
the Administrator, (iii) if the Stock is publicly traded, by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the
Company sufficient funds to pay the exercise price, or (iv) by any combination
of the foregoing permissible forms of payment; and (b) where shares of Stock
issued under an Award are part of an original issue of shares, the Award shall
require an exercise price equal to at least the par value of such shares.

 

(4)                                  GRANT OF STOCK OPTIONS. Each Stock Option
awarded under the Plan shall be deemed to have been awarded as a non-ISO (and to
have been so

 

5

--------------------------------------------------------------------------------


 

designated by its terms) unless the Administrator expressly provides for ISO
treatment that the Stock Option is to be treated as an ISO.

 

c.                                       AWARDS NOT REQUIRING EXERCISE

 

Awards of Restricted Stock and Unrestricted Stock may be made in return for
either (i) services determined by the Administrator to have a value not less
than the par value of the Awarded shares of Stock, or (ii) cash or other
property having a value not less than the par value of the Awarded shares of
Stock plus such additional amounts (if any) as the Administrator may determine
payable in such combination and type of cash, other property (of any kind) or
services as the Administrator may determine.

 

d.                                      AWARDS OF RESTRICTED STOCK

 

Notwithstanding Section 4(a)(5), (i) Awards of Restricted Stock that are not
Performance Awards shall vest (i.e., become free of forfeiture restrictions) in
no less than three years from the date of grant, and (ii) Awards of Restricted
Stock that are Performance Awards shall be subject to the attainment of
Performance Criteria which require at least 12 months to achieve; provided,
however that Awards of Restricted Stock aggregating not more than 10% of the
number of shares reserved for issuance under the Plan may be awarded without the
vesting requirements set forth in clauses (i) and (ii).

 

5.                                      EFFECT OF CERTAIN TRANSACTIONS

 

a.                                       MERGERS, ETC. Immediately prior to a
Covered Transaction (other than an Excluded Transaction in which the outstanding
Awards have been assumed or substituted for as provided below), all outstanding
Awards shall vest and, if relevant, become exercisable, all Performance Criteria
and other conditions to any Award shall be deemed satisfied, and all deferrals
measured by reference to or payable in shares of Stock shall be accelerated.
Upon consummation of a Covered Transaction, all Awards then outstanding and
requiring exercise or delivery shall terminate unless assumed by an acquiring or
surviving entity or its affiliate as provided below.

 

In the event of a Covered Transaction, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates on such terms as the
Administrator determines.

 

b.                                      CHANGES IN AND DISTRIBUTIONS WITH
RESPECT TO THE STOCK

 

(1)                                  BASIC ADJUSTMENT PROVISIONS. In the event
of a stock dividend, stock split or combination of shares, recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares that may be delivered
under the Plan under Section 2.a. and to the maximum share limits described in
Section 2.c., and will also make appropriate adjustments to the number and kind
of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other

 

6

--------------------------------------------------------------------------------


 

provision of Awards affected by such change. For the avoidance of doubt, the
9,889,000 and 2,000,000 share limits expressed in Section 2 are intended to
reflect the increased number of shares resulting from the share exchange
approved on June 5, 2000; accordingly, no further adjustment in those limits
shall be made under this Section 5.b. solely to reflect such exchange.

 

(2)                                  CERTAIN OTHER ADJUSTMENTS. The
Administrator may also make adjustments of the type described in paragraph
(1) above to take into account distributions to common stockholders other than
those provided for in Section 5.a. and 5.b.(1), or any other event, if the
Administrator determines that adjustments are appropriate to avoid distortion in
the operation of the Plan and to preserve the value of Awards made hereunder;
PROVIDED, that no such adjustment shall be made to the maximum share limits
described in Section 2.c., or otherwise to an Award intended to be eligible for
the performance-based exception under Section 162(m), except to the extent
consistent with that exception, nor shall any change be made to ISOs except to
the extent consistent with their continued qualification under Section 422 of
the Code.

 

(3)                                  CONTINUING APPLICATION OF PLAN
TERMS. References in the Plan to shares of Stock shall be construed to include
any stock or securities resulting from an adjustment pursuant to
Section 5.b.(1) or 5.b.(2) above.

 

6.                                      LEGAL CONDITIONS ON DELIVERY OF STOCK

 

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until the Company’s counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company
may require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.

 

7.                                      AMENDMENT AND TERMINATION

 

Subject to the last sentence of Section 1, the Administrator may at any time or
times amend the Plan or any outstanding Award for any purpose which may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards; PROVIDED, that (except to the extent expressly
required or permitted by the Plan) no such amendment will, without the approval
of the stockholders of the Company, effectuate a change for which stockholder
approval is required in order for the Plan to continue to qualify under
Section 422 of the Code and for Awards to be eligible for the performance-based
exception under Section 162(m). Any material amendment

 

7

--------------------------------------------------------------------------------


 

to the Plan approved by the Administrator shall be submitted to the Company’s
stockholders for approval prior to implementation.

 

8.                                      NON-LIMITATION OF THE COMPANY’S RIGHTS

 

The existence of the Plan or the grant of any Award shall not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

 

9.                                      GOVERNING LAW

 

The Plan shall be construed in accordance with the laws of The Commonwealth of
Massachusetts.

 

10.                               DEFINED TERMS.

 

The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:

 

“ADMINISTRATOR”: The Board or, if one or more has been appointed, the Committee.
With respect to ministerial tasks deemed appropriate by the Board or Committee,
the term “Administrator” shall also include such persons (including Employees)
to whom the Board or Committee shall have delegated such tasks.

 

“AFFILIATE”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.

 

“AWARD”: Any or a combination of the following:

 

(i)                                     Stock Options.

 

(ii)                                  SARs.

 

(iii)                               Restricted Stock.

 

(iv)                              Unrestricted Stock.

 

(v)                                 Deferred Stock.

 

(vi)                              Cash Performance Awards.

 

(vii)                           Other Performance Awards.

 

(viii)                        Grants of cash made in connection with other
Awards in order to help defray

 

8

--------------------------------------------------------------------------------


 

in whole or in part the economic cost (including tax cost) of the Award to the
Participant.

 

“BOARD”: The Board of Directors of the Company.

 

“CASH PERFORMANCE AWARD”: A Performance Award payable in cash. The right of the
Company under Section 4.a.(3) (subject to the consent of the holder of the Award
as therein provided) to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.

 

“CODE”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“COMMITTEE”: One or more committees of the Board (including any subcommittee
thereof) appointed or authorized to make Awards and otherwise to administer the
Plan. In the case of Awards granted to officers of the Company, except as
otherwise permitted by the regulations at Treas. Regs. Section 1.162-27, the
Committee shall be comprised solely of two or more outside directors within the
meaning of Section 162(m).

 

“COMPANY”: Charles River Laboratories International, Inc.

 

“COVERED TRANSACTION”: Any of (i) a consolidation or merger in which the Company
is not the surviving corporation or which results in any individual, entity or
“group” (within the meaning of section 13(d) of the Securities Exchange Act of
1934) acquiring the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) directly or indirectly of more than 50% of
either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, (ii) a sale or transfer
of all or substantially all the Company’s assets, or (iii) a dissolution or
liquidation of the Company.

 

“DEFERRED STOCK”: A promise to deliver Stock or other securities in the future
on specified terms.

 

“EMPLOYEE”: Any person who is employed by the Company or an Affiliate.

 

“EXCLUDED TRANSACTION”: A Covered Transaction in which

 

(i)                                     the shares of common stock of the
Company or the voting securities of the Company entitled to vote generally in
the election of directors are acquired directly from the Company; or

 

(ii)                                  the shares of common stock of the Company
or the voting securities of the Company entitled to vote generally in the
election of directors are acquired by any employee benefit plan (or related
trust) sponsored or maintained by

 

9

--------------------------------------------------------------------------------


 

the Company or any corporation controlled by the Company; or

 

(iii)                               (a) the beneficial owners of the outstanding
shares of common stock of the Company, and of the securities of the Company
entitled to vote generally in the election of directors, immediately prior to
such transaction beneficially own, directly or indirectly, in substantially the
same proportions immediately following such transaction more than 50% of the
outstanding shares of common stock and of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries)
resulting from such transaction excluding such ownership as existed prior to the
transaction and (b) at least a majority of the members of the board of directors
of the corporation resulting from such transaction were members of the board of
directors at the time of the execution of the initial agreement, or of the
action of the Board, authorizing such transaction.

 

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code.

 

“PARTICIPANT”: An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.

 

“PERFORMANCE AWARD”: An Award subject to Performance Criteria.

 

“PERFORMANCE CRITERIA”: Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award. For
purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other items, whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital or assets; one or more operating ratios; borrowing
levels, leverage ratios or credit rating; market share; capital expenditures;
cash flow; working capital requirements; stock price; stockholder return; sales,
contribution or gross margin, of particular products or services; particular
operating or financial ratios; customer acquisition, expansion and retention; or
any combination of the foregoing; or (ii) acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; recapitalizations, restructurings, financings
(issuance of debt or equity) and refinancings; transactions that would
constitute a change of control; or any combination of the foregoing. A
Performance Criterion measure and targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or

 

10

--------------------------------------------------------------------------------


 

avoidance of loss.

 

“PLAN”: The Charles River Laboratories International, Inc. 2000 Incentive Plan
as from time to time amended and in effect.

 

“RESTRICTED STOCK”: An Award of Stock subject to restrictions requiring that
such Stock be redelivered to the Company if specified conditions are not
satisfied.

 

“SECTION 162(m)”: Section 162(m) of the Code.

 

“SARS”: Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.

 

“STOCK”: Common Stock of the Company.

 

“STOCK OPTIONS”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.

 

“UNRESTRICTED STOCK”: An Award of Stock not subject to any restrictions under
the Plan.

 

11

--------------------------------------------------------------------------------

 